DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-661 are pending and have been examined.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. The present application claims priority to U.S. Provisional Application No. 62/613,373 filed 01/03/2018.

Information Disclosure Statement
Acknowledgment is made of the information disclosure statements (IDSs) filed 3/27/2018 and 2/16/2019, which comply with 37 CFR 1.97. As such, the information disclosure statements have been placed in the application file and the information referred to therein has been considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(3) because Figure 18 include letters which do not measure at least .32 cm. (1/8 inch) in 
The drawings are also objected to as failing to comply with 37 CFR 1.84(l) because some of the characters in Figure 18 are too light to permit adequate reproduction (see, e.g., the characters in the screen shot of Figure 18). See MPEP 507 (A) and 37 CFR 1.84(l): All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. 
The drawings are additionally objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 
Reference character 16A shown in Figure 5 is not found in the detailed description.
Reference characters 32c, 32d and 32e shown in Figure 8 are not found in the detailed description.
Reference character 1114 shown in Figure 11 is not found in the detailed description.
Reference character 1314 shown in Figure 13 is not found in the detailed description.

Reference characters 2502, 2505, 2506, 2507 and 2508 shown in Figure 25 are not found in the detailed description.
Reference character 2805 shown in Figure 28 is not found in the detailed description.
Reference characters 2905 and 2906 shown in Figure 29 are not found in the detailed description.
Reference characters 3213 and 3214 shown in Figure 32 are not found in the detailed description.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character 2103 has been used to designate both a “variable resistor 2103” and a “second terminal 2103” (see, e.g., paragraph 89 of the specification, which recites “Figure 21 depicts an embodiment of variable resistor 2103. Variable resistor 2103 comprises first terminal 2102 and second terminal 2103.”).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Specification
The disclosure is objected to because of the following informalities: 
The specification is also objected to because it includes two sets of paragraphs [0001]-[0002] (see, e.g., the first set of paragraphs [0001]-[0002] on page 1 of the specification and the second set of paragraphs [0001]-[0002] on page 17 of the specification describing FIGs. 12 and 13). Appropriate correction is required.
Reference character 16A shown in Figure 5 and reference characters 32c, 32d and 32e shown in Figure 8 are not described in applicant’s specification (see, e.g., paragraphs 54-57 describing FIG. 5 and paragraphs 64-65 describing FIG. 8). Reference character 1114 shown in Figure 11 is not described in applicant’s specification (see, e.g., paragraphs 68-69 describing FIG. 11). Additionally, reference character 1314 shown in Figure 13 is not described in applicant’s specification (see, e.g., paragraph “[0001]” on page 17 of the specification describing FIG. 13). Further, reference character 1514 shown in Figure 15 is not described in applicant’s specification (see, e.g., paragraph 73 describing FIG. 13). Moreover, reference characters 2502, 2505, 2506, 2507 and 2508 shown in Figure 25 are not described in 
In paragraph 99, “switche2804” is a typographical error and should read “switch 2804”. Appropriate correction is required.

Claim Objections
Claims 4-6, 12, 17, 30, 39, 55 and 61 are objected to because of the following informalities: 
Claim 4, as written, depends from itself (see line 1, which recites “The artificial neural network of claim 4”). It appears that claim 4 should depend on claim 3. The examiner suggests that one way to overcome this objection is to amend the preamble of claim 4 so that it reads “The artificial neural network of claim [[4]] 3”. For examination purposes, claim 4 has been interpreted as depending from independent claim 3. Appropriate correction is required.
Also, claims 5 and 6, which both depend directly from claim 4, are objected to under the same rationale as claim 4. It appears that claims 5 and 6 should both depend on claim 3.

In claim 30, the claim sentence is not ended with a period. Appropriate correction is required. 
In claim 55, a space is missing between “claim” and “45” (see, e.g., line 1 reciting “claim45”). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 10, 17-18, 23, 39-40, 54 and 61-62 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 17, 39 and 61 each recite “the bias for the operational amplifier”. These recitations lack antecedent basis. No “bias” was previously introduced in these claims, their respective intervening claims, claims 16, 38 and 60, or in their respective base claims, independent claims 1, 23 and 45. For examination purposes, recitations of “the bias for the operational amplifier” in claims 17, 39 and 61 have been interpreted as “a bias for the operational amplifier”. Appropriate correction is required.
Also, claims 18, 40 and 62, which depend directly from claims 17, 39 and 61, respectively, are rejected under 35 U.S.C. 112(b) as being indefinite under the same rationale as claims 17, 39 and 61.
 The phrase “that is same and similar to” is grammatically incorrect and unclear as something (i.e., the recited “MOS replica transistor” can be either the same as something else (i.e., the recited “NMOS transistor”) or similar to something else, but not “same and similar”. Further, “similar to the NMOS transistor” is a relative term which renders these claims indefinite. The term "similar to the NMOS transistor" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In particular, it is unclear what metrics are used for ascertaining the requisite degree of similarity in the term "similar to” in the phrase "similar to the NMOS transistor”. For examination purposes, “that is same and similar to” has been interpreted as “is the same as or similar to”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 23 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Holler et al. (U.S. Patent No. 5,256,911, cited in applicant’s IDS submitted on 2/16/2019, hereinafter “Holler”) in view of in view of non-patent literature Hasler et al. (“Finding a roadmap to achieve large neuromorphic hardware systems." Frontiers in neuroscience 7 (2013): 118, hereinafter “Hasler”).
With respect to claim 1, Holler discloses the invention as claimed including an artificial neural network (see, e.g., FIG. 8 depicting “how a flash memory array may be , comprising:
a vector … matrix multiplication array comprising rows and columns of flash memory cells (see, e.g., FIGs. 7 and 8 - depicting “an EPROM flash memory array” and showing “how a flash memory array may be used to create a multiplexed neural cell” [i.e., a multiplication array] and col. 4, line 25-col 5, line 5, “an EPROM flash memory array. Each memory cell 101, comprises a single floating gate transistor connected in a two-dimensional addressable matrix” [i.e., an array comprising rows and columns of flash memory cells], “flash memory array 130 … form the complete dot product i ∑ [SUM]ui*wij, the input data vector ... weights (w1j, w2j, ... ,wNj)” [i.e., ui corresponds to a vector, which is multiplied by weights wij that correspond to the values of a matrix array]); and
a summer circuit for receiving a current from the vector … matrix multiplication array and for generating an output voltage in response to the input current (see, e.g., FIG. 8 – depicting accumulator circuit 15 that receives current, col. 4, lines 41-58 and col. 8, lines 32-35, "Pairs of columns of the flash memory array … are connected differentially to accumulator (integrator) 15 which accumulates the differential drain current flow" [i.e., accumulator 15/summer circuit], "means for accumulating said differential currents to produce an output voltage" [i.e., producing/generating an output voltage responsive to the input differential currents]), the summer circuit comprising an adjustable circuit element (see, e.g., FIG. 8 – depicting control line 17 and col. 5, 
Although Holler substantially discloses the claimed invention, Holler is not relied on for explicitly disclosing a vector-by-matrix multiplication array.
In the same field, analogous art Hasler teaches a vector-by-matrix multiplication array (see, e.g., FIG. 11 – depicting “neural models” with “a fully connected array of synapses … connected to an array of neurons” where “The primary operation … is a Vector-matrix multiplication (VMM)” and pages 5, 10 and 15, “Vector-Matrix Multiplication (VMM)”, “When putting these elements into a network, one would still want a VMM at the input to model the synaptic inputs”, “In many cases, like a VMM network, there is effectively a memory array where the computation is done through the memory”, “the VMM requires getting the data to the computation in a matrix array” [i.e., a vector-by-matrix multiplication/VMM array]).
Holler and Hasler are analogous art because they are both related to approaches and models for artificial neural networks (See, e.g., Hasler, pages 8-9). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Holler to incorporate the teachings of Hasler to provide a VMM network with a memory array [i.e., a neural network comprising a vector-by-matrix multiplication/VMM array] where a computation is done through memory such that the entire computation is completed in the complexity of accessing 2–3 rows of digital memory (See, e.g., Hasler, page 12). Doing so would have allowed Holler to use Hasler’s VMM network to enable a solution to achieving the 

With respect to independent claim 23, Holler discloses the invention as claimed including an artificial neural network (see, e.g., FIG. 8 depicting “how a flash memory array may be used to create a multiplexed neural cell”, Abstract, col. 6, lines 36-37 and claims 9 and 11, “multiplexed operation of [a] multi-cell neural network”, “a neural network with both input and output multiplexing”, “An artificial multi-neuron network”, “An artificial neural network”), comprising:
a vector … matrix multiplication array comprising rows and columns of flash memory cells (see, e.g., FIGs. 7 and 8 - depicting “an EPROM flash memory array” and showing “how a flash memory array may be used to create a multiplexed neural cell” [i.e., a multiplication array] and col. 4, line 25-col 5, line 5, “an EPROM flash memory array. Each memory cell 101, comprises a single floating gate transistor connected in a two-dimensional addressable matrix” [i.e., an array comprising rows and columns of flash memory cells], “flash memory array 130 … form the complete dot product i ∑ [SUM]ui*wij, the input data vector ... weights (w1j, w2j, ... ,wNj)” [i.e., ui corresponds to a vector, which is multiplied by weights wij that correspond to the values of a matrix array]); and
a summer circuit for receiving a differential input current signal from the vector … matrix multiplication array and for generating an output voltage in response to the differential input current signal (see, e.g., FIG. 8 – depicting accumulator circuit 15 that receives current, col. 4, lines 41-58 and col. 8, lines 32-35, "Pairs of columns of the flash memory array … are connected differentially to accumulator (integrator) 15 which accumulates the differential drain current flow" [i.e., accumulator 15/summer circuit for receiving differential input current], "means for accumulating said differential currents to produce an output voltage" [i.e., producing/generating an output voltage responsive to the input differential currents]), the summer circuit comprising an adjustable circuit element (see, e.g., FIG. 8 – depicting control line 17 and col. 5, lines 43-68, “Control line 17, when asserted, causes integrator 15 to operate as an integrator which accumulates the change due to the current flow ... When control line 17 is de-asserted, the integration stops” [i.e., adjustable circuit element/control line 17).
Although Holler substantially discloses the claimed invention, Holler is not relied on for explicitly disclosing a vector-by-matrix multiplication array.
In the same field, analogous art Hasler teaches a vector-by-matrix multiplication array (see, e.g., FIG. 11 – depicting “neural models” with “a fully connected array of synapses … connected to an array of neurons” where “The primary operation … is a Vector-matrix multiplication (VMM)” and pages 5, 10 and 15, “Vector-Matrix Multiplication (VMM)”, “When putting these elements into a network, one would still want a VMM at the input to model the synaptic inputs”, “In many cases, like a VMM network, there is effectively a memory array where the computation is done through the memory”, “the VMM requires getting the data to the computation in a matrix array” [i.e., a vector-by-matrix multiplication/VMM array]).


With regard to independent claim 45, Holler discloses the invention as claimed including a programmable neuron for an artificial neural network (see, e.g., FIG. 8 depicting “a flash memory array based neuron with multiplexed multiplier” [i.e., a programmable neuron] and “how a flash memory array may be used to create a multiplexed neural cell”, Abstract, col. 6, lines 36-37 and claims 9 and 11, “multiplexed operation of [a] multi-cell neural network”, “a neural network with both input and output multiplexing”, “An artificial multi-neuron network”, “An artificial neural network”), comprising:
a vector … matrix multiplication array comprising rows and columns of flash memory cells (see, e.g., FIGs. 7 and 8 - depicting “an EPROM flash memory array” and showing “how a flash memory array may be used to create a multiplexed ; and
a neuron output circuit for receiving a current from the vector … matrix multiplication array and for generating an output in response to the input current (see, e.g., FIG. 8 – depicting accumulator circuit 15 that receives current, col. 4, lines 41-58 and col. 8, lines 32-35, "Pairs of columns of the flash memory array … are connected differentially to accumulator (integrator) 15 which accumulates the differential drain current flow" [i.e., accumulator 15 is a circuit for receiving current from the array], "means for accumulating said differential currents to produce an output voltage" [i.e., producing/generating an output voltage responsive to the input differential currents]), the neuron output circuit comprising an adjustable circuit element (see, e.g., FIG. 8 – depicting control line 17 and col. 5, lines 43-68, “Control line 17, when asserted, causes integrator 15 to operate as an integrator which accumulates the change due to the current flow ... When control line 17 is de-asserted, the integration stops” [i.e., adjustable circuit element/control line 17).
Although Holler substantially discloses the claimed invention, Holler is not relied on for explicitly disclosing a vector-by-matrix multiplication array.
a vector-by-matrix multiplication array (see, e.g., FIG. 11 – depicting “neural models” with “a fully connected array of synapses … connected to an array of neurons” where “The primary operation … is a Vector-matrix multiplication (VMM)” and pages 5, 10 and 15, “Vector-Matrix Multiplication (VMM)”, “When putting these elements into a network, one would still want a VMM at the input to model the synaptic inputs”, “In many cases, like a VMM network, there is effectively a memory array where the computation is done through the memory”, “the VMM requires getting the data to the computation in a matrix array” [i.e., a vector-by-matrix multiplication/VMM array]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Holler to incorporate the teachings of Hasler to provide a VMM network with a memory array [i.e., a neural network comprising a vector-by-matrix multiplication/VMM array] where a computation is done through memory such that the entire computation is completed in the complexity of accessing 2–3 rows of digital memory (See, e.g., Hasler, page 12). Doing so would have allowed Holler to use Hasler’s VMM network to enable a solution to achieving the resulting complexity for neural architectures and to extend this VMM network approach to other supercomputing problems, as suggested by Hasler (See, e.g., Hasler, page 12). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.

Claims 2, 11, 15, 24, 33, 37, 46, 55, and 59 are rejected under 35 U.S.C. 103 as being unpatentable Holler in view Hasler as applied to claims 1, 23 and 45 above, and 
Regarding claims 2, 24 and 46, as discussed above, Holler in view of Hasler teaches the artificial neural networks of claims 1 and 23, and the neuron of claim 45.
Holler further discloses an activation function circuit for receiving the output voltage from the summer circuit as an input (see, e.g., FIG. 8 depicting sigmoid circuit 19 [i.e., activation function circuit] and col. 5, lines 6-19, "The output of accumulator 15 representative of the vector dot-product is applied to the output sigmoidal nonlinearity 19 to produce the jth neural response" [i.e., receives output voltage from summer circuit/ accumulator 15 circuit as an input]). 
Although Holler in view of Hasler substantially teaches the claimed invention, Holler in view of Hasler is not relied to teach that the activation function circuit is for generating an output current in response to the output voltage.
In the same field, analogous art Milev teaches that the activation function circuit is for generating an output current in response to the output voltage (see, e.g., FIG. 4 depicting sigmoidal activation function circuit 36, col. 7, lines 22-40 and col. 10, lines 6-30, “MOSFET device (41) to model each synaptic function of an artificial neuron … the overall activity signal (total activation potential) is processed through a non-linear (sigmoidal or hard-limiting) function (36) to generate [the] neuron's output signal.", "current output means (36) construct a current mirror between the neuron load (100) and (101) to provide output current ... means (36) … is inherent property of the circuit implemented by (101),(102) and (103) that it will, in fact, limit the overall circuit output … sigmoidal type output processing means” [i.e., sigmoidal activation function 
Holler, Hasler and Milev are analogous art because they are each related to systems and methods for artificial neural networks (See, e.g., Milev, col. 1, line 34 and claim 5) and like Holler, Milev also includes a sigmoidal activation function circuit (36) (See, e.g., Milev, col. 7, lines 37-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Holler in view of Hasler to incorporate the teachings of Milev “to provide a method for modeling a neural synapse in hardware” by using a sigmoidal activation function circuit (36) for receiving the output signal of the activation function circuit (sigmoid circuit 19) of Holler as a current (see, e.g., Milev, col. 3, lines 36-40 and col. 7, lines 37-40). Doing so would have allowed Holler in view of Hasler to effectively simulate a neuron's output signal, as suggested by Milev (see, e.g., Milev, col. 3, lines 36-40 and col. 7, lines 37-40). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.

Regarding claims 11, 33 and 55, as discussed above, Holler in view of Hasler teaches the artificial neural networks of claims 1 and 23, and the neuron of claim 45.
Although Holler in view of Hasler substantially teaches the claimed invention, Holler in view of Hasler is not relied to teach a current mirror.
In the same field, analogous art Milev teaches a current mirror (see, e.g., FIG. 4 – depicting current output means 36 and neuron loads 100 and 101, and col. 10, lines 
Holler, Hasler and Milev are analogous art because they are each related to systems and methods for artificial neural networks (See, e.g., Milev, col. 1, line 34 and claim 5) and like Holler, Milev also includes a sigmoidal activation function circuit (36) (See, e.g., Milev, col. 7, lines 37-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Holler in view of Hasler to incorporate the teachings of Milev “to provide a method for modeling a neural synapse in hardware” by using a sigmoidal activation function circuit (36) for receiving the output signal of the activation function circuit (sigmoid circuit 19) of Holler as a current (see, e.g., Milev, col. 3, lines 36-40 and col. 7, lines 37-40). Doing so would have allowed Holler in view of Hasler to effectively simulate a neuron's output signal, as suggested by Milev (see, e.g., Milev, col. 3, lines 36-40 and col. 7, lines 37-40). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.

Regarding claims 15, 37 and 59, as discussed above, Holler in view of Hasler teaches the artificial neural networks of claims 2 and 24, and the neuron of claim 46
Holler further discloses wherein the activation function circuit executes a Sigmoid function on the input to generate the output current (see, e.g., FIG 8 – depicting sigmoid circuit 19 [i.e., activation function circuit] and col. 5, lines 6-19, "The 

Claims 3, 25 and 47 are rejected under 35 U.S.C. 103 as being unpatentable Holler in view Hasler as applied to claims 1, 23 and 45 above, and further in view of Kang (U.S. Patent No. 8,924,321 B2, cited in applicant’s IDS submitted on 2/16/2019, hereinafter “Kang”). 
Regarding claims 3, 25 and 47, as discussed above, Holler in view of Hasler teaches the artificial neural networks of claims 1 and 23, and the neuron of claim 45.
Although Holler in view of Hasler substantially teaches the claimed invention, Holler in view of Hasler is not relied to teach wherein the adjustable circuit element comprises a variable resistor.
In the same field, analogous art Kang teaches wherein the adjustable circuit element comprises a variable resistor (see, e.g., FIGs. 1 and 5 – depicting a neuron device 10 and summer circuit/neuron device (d) for receiving a current from an array (a-c) and for generating an output in response to the input current, the summer circuit (d) comprising an adjustable circuit element which is a variable resistor, col. 2, lines 43-54 and col. 6, line 47-col 7, line 9, "the variable resistance material used in the neuron device has a high speed (e.g., in the order of ns) and a low operating voltage (e.g., a few volts) ... The neuron device responds to different external stimuli" [i.e., adjustable circuit element of neuron device includes variable resistance material], "the neuron 
Holler, Hasler and Kang are analogous art because they are each related to devices and systems for artificial neural networks (See, e.g., Kang, col. 2, lines 10-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Holler in view of Hasler to incorporate the teachings of Kang to provide a neuron device (d) for receiving a current from an array (a-c) [i.e., device d is a summer circuit] and for generating an output in response to the input current, the summer circuit (d) comprising an adjustable circuit element which is a variable resistor (see, e.g., Kang, FIGs. 1 and 5,). Doing so would have allowed Holler in view of Hasler to use variable resistance material and the variable resistor of Kang’s neuron device in order to employ a summer circuit having high speed and a low operating voltage, as suggested by Kang (see, e.g., Kang, col. 2, lines 43-54 and col 6, In 4 7-col. 7, line 9). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.

Claims 7, 29, and 51 are rejected under 35 U.S.C. 103 as being unpatentable Holler in view of Hasler as applied to claims 1, 23 and 45 above, and further in view of 
Regarding claims 7, 29, and 51, as discussed above, Holler in view of Hasler teaches the artificial neural networks of claims 1 and 23, and the neuron of claim 45.
Although Holler in view of Hasler substantially teaches the claimed invention, Holler in view of Hasler is not relied to teach wherein the adjustable circuit element comprises a switched capacitor.
In the same field, analogous art Holler '734 teaches wherein the adjustable circuit element comprises a switched capacitor (see, e.g., FIG. 1 – depicting architecture of a switched-capacitor neural network that includes capacitor 37 and a switching device 28 and col. 4, lines 15-38, “Charge packets developed within individual synapse cells are accumulated and summed along their associated column lines using a switched-capacitor network. The switched-capacitor circuitry comprises an operational amplifier (op amp) 35, a capacitor 37 and a switching device 28.” [i.e., circuit includes a switched-capacitor]). 
Holler, Hasler and Holler ‘734 are analogous art because they are each related to artificial neural networks (see, e.g., Holler ‘734 Abstract, "A difference calculating neural network").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Holler in view of Hasler to incorporate the teachings of Holler ‘734 to provide a difference calculating neural network based on flash (i.e., floating gate) memory cells comprising a summer circuit for receiving a current from the memory cells and for generating an output voltage in 

Claims 8, 16, 30, 38, 52, and 60 are rejected under 35 U.S.C. 103 as being unpatentable Holler in view of Hasler as applied to claims 1, 23 and 45 above, and further in view of Salam et al. (U.S. Patent No. 5,305,250, cited in applicant’s IDS submitted on 2/16/2019, hereinafter “Salam”). 
Regarding claims 8, 30 and 52, as discussed above, Holler in view of Hasler teaches the artificial neural networks of claims 1 and 23, and the neuron of claim 45.
Although Holler in view of Hasler substantially teaches the claimed invention, Holler in view of Hasler is not relied to teach wherein the adjustable circuit element comprises an NMOS transistor, wherein a resistance provided by the NMOS transistor is adjustable by a gate of the NMOS transistor. 
In the same field, analogous art Salam teaches wherein the adjustable circuit element comprises an NMOS transistor, wherein a resistance provided by the NMOS transistor is adjustable by a gate of the NMOS transistor (see, e.g., FIGs. 1 and 2 – depicting a multiplier circuit and a MOS vector multiplier neuron circuit with 
Holler, Hasler and Salam are analogous art because they are each related to artificial neural networks (see, e.g., Salam Abstract), and Salam, like Holler, includes a summer circuit which includes an adjustable circuit element (see, e.g., Salam, FIGs. 1 and 2 – depicting adjustable circuit element including a MOS transistor (202 or 204 or 206 or 208), wherein a resistance (132 or 134) provided by the MOS transistor (202 or 204 or 206 or 208) is adjustable by a gate (212, 214, 216, 218) of the MOS transistor (202 or 204 or 206 or 208).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Holler in view of Hasler to incorporate the teachings of Salam to provide an NMOS transistor, wherein a resistance provided by the NMOS transistor is adjustable by a gate of the NMOS transistor (see, e.g., Salam, FIGs. 1-2 and col. 5, lines 60-68). Doing so would have allowed Holler in view of Hasler to use Salam’s NMOS transistor as part of the adjustable circuit element 

Regarding claims 16, 38 and 60, as discussed above, Holler in view of Hasler teaches the artificial neural networks of claims 1 and 23, and the neuron of claim 45.
Although Holler in view of Hasler substantially teaches the claimed invention, Holler in view of Hasler is not relied to teach wherein the summer circuit comprises an operational amplifier. 
In the same field, analogous art Salam teaches wherein the summer circuit comprises an operational amplifier (see, e.g., FIGs. 1 and 2 – depicting circuits including an operational amplifier (100) used as a summing element for summing currents, col. 5, lines 33-39 and col. 6, lines 42-59, “FIG. 1 is the simple Khachhab-Ismail operational amplifier four quadrant multiplier circuit which is used to illustrate the principle of operation of the four quadrant multiplier/summer of the present application. Operational amplifier 100 includes a noninverting input, an inverting input and an output. The output of operational amplifier 100 supplies the output of the circuit at output terminal 110.” [i.e., summer circuit includes operational amplifier 100], “Because the inverting and noninverting inputs of operational amplifier 100 have high impedance, they do not sink or source current.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Holler in view of Hasler to incorporate the teachings of Salam to provide an NMOS transistor and an operational amplifier (see, e.g., Salam, FIGs. 1-2 – depicting operational amplifier 100, col. 5, lines 

Claims 9, 10, 31, 32, 53 and 54 are rejected under 35 U.S.C. 103 as being unpatentable Holler in view of Hasler  and Salam as applied to claims 8, 30 and 52 above, and further in view of Pehlivanoglu et al. (U.S. Patent No. 8,532,602 B2, cited in applicant’s IDS submitted on 2/16/2019, hereinafter “Pehlivanoglu”).
Regarding claims 9, 31 and 53, as discussed above, Holler in view of Hasler and Salam teaches the artificial neural networks of claims 8 and 30, and the neuron of claim 52.
Salam suggests that linear operation of transistor switches is desirable in artificial neural networks (see, e.g., col. 3, lines 10-15, “implementing variable linear resistance elements in silicon, appears to be the major obstacle to constructing the existing continuous-time models of artificial neural networks”). 
Although Holler in view of Hasler and Salam substantially teaches the claimed invention, Holler in view of Hasler and Salam is not relied to teach wherein the gate of the NMOS transistor is controlled by a MOS resistance replica circuit. 
In the same field, analogous art Pehlivanoglu teaches wherein the gate of the NMOS transistor is controlled by a MOS resistance replica circuit (see, e.g., Abstract, FIGs. 2 and 3 – depicting an NMOS transistor 106 and a MOS resistance 
Holler, Hasler, Salam and Pehlivanoglu are analogous art because they are each related devices usable in artificial neural networks, and Salam and Pehlivanoglu are relevant to MOS switching transistors (See, e.g., Pehlivanoglu, Abstract and col. 1, lines 15-34) that are usable in artificial neural networks.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Holler in view of Hasler and Salam to incorporate the teachings of Pehlivanoglu to provide a MOS resistance replica circuit See, e.g., Pehlivanoglu, Abstract) for controlling the gate of the NMOS transistor of Salam. Doing so would have allowed Holler in view of Hasler and Salam to use Pehlivanoglu’s MOS resistance replica circuit to promote linear operation of the switch, as suggested by Pehlivanoglu (See, e.g., Pehlivanoglu, Abstract) which is desirable for MOS transistors in artificial neural networks, as suggested by Salam (See, e.g., Salam, col. 3, lines 10-15).


Although Holler in view of Hasler and Salam substantially teaches the claimed invention, Holler in view of Hasler and Salam is not relied to teach wherein the MOS resistance replica circuit includes a MOS replica transistor that is same and similar to the NMOS transistor.
In the same field, analogous art Pehlivanoglu teaches wherein the MOS resistance replica circuit includes a MOS replica transistor that is same and similar to the NMOS transistor (as indicated above, “that is same and similar to” has been interpreted as “is the same or similar to”) (see, e.g., FIGs. 2 and 3 –depicting an NMOS transistor 106 and a MOS resistance replica circuit (104) [i.e., transistor 106 is NMOS based on the symbol used for transistor 106 in FIG. 2] and col. 5, lines 4-23, “As illustrated in FIG. 3, LRC 104 includes a replica switching element circuit 114 ... includes transistors 124 and 126, which are substantially the same as, and arranged in substantially the same arrangement as … switching transistor 106 and second transistor 108" [i.e., replica circuit 104 is substantially the same or similar to the NMOS transistor 106]).

Claims 12, 34, and 56 are rejected under 35 U.S.C. 103 as being unpatentable Holler in view of Hasler as applied to claims 1, 23 and 45 above, and further in view of Yoshizawa et al. (U.S. Patent No. 5,142,666, cited in applicant’s IDS submitted on 2/16/2019, hereinafter “Yoshizawa”). 

Although Holler in view of Hasler substantially teaches the claimed invention, Holler in view of Hasler is not relied to teach a current mirror.
In the same field, analogous art Yoshizawa teaches a current mirror (see, e.g., Fig 3C – depicting an adder circuit including a mirror circuit (23) the output of which is supplied to a sample-and-hold circuit (24) and col. 5, lines 6-39, "Analog adder 23 comprises a mirror integrating circuit containing an external resistor R and a capacitor C, and obtains the sum of the respective product signals ... the product signals are held by sample-hold unit 24"). 
Holler, Hasler and Yoshizawa are analogous art because they are each related to systems for neural networks (See, e.g., Yoshizawa, Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Holler in view of Hasler to incorporate the teachings of Yoshizawa to provide a mirror circuit 23 for the summing circuit of Holler (see, e.g., Yoshizawa, col. 5, lines 6-39). Doing so would have allowed Holler in view of Hasler to a use Yoshizawa’s mirror circuit 23 and sample-hold unit 24 to facilitate sequential processing of signals in the neural network, as suggested by Yoshizawa (see, e.g., Yoshizawa, col. 13, lines 37-42). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.

Claims 132, 14, 35, 36, 57 and 58 are rejected under 35 U.S.C. 103 as being unpatentable Holler in view of Hasler and Milev as applied to claims 2, 24 and 46 above, and further in view of Pratas et al. (U.S. Patent Application Pub. No. 2017/0277658 A1, cited in applicant’s IDS submitted on 2/16/2019, hereinafter “Pratas”). 
Regarding claims 13, 35 and 57 as discussed above, Holler in view of Hasler and Milev teaches the artificial neural networks of claims 2 and 24, and the neuron of claim 46.
Although Holler in view of Hasler and Milev substantially teaches the claimed invention, Holler in view of Hasler and Milev is not relied to teach wherein the activation function circuit executes a hyperbolic tangent function on the input to generate the output current.
In the same field, analogous art Pratas teaches wherein the activation function circuit executes a hyperbolic tangent function on the input to generate the output current (see, e.g., Tables 1-2 listing a Hyperbolic Tangent function and a Sigmoid function and paragraphs 171-173 and 184, “embodiments of the invention include a microarchitecture optimized for efficiently approximating the activation functions typically used in ANNs [i.e., artificial neural networks], namely hyperbolic tangent, sigmoid”, “modulo X block (IXI) 3901 leverages the fact that the hyperbolic and sigmoid functions have some symmetry” [i.e., a hyperbolic tangent function is recognized in the art as an 
Holler, Hasler, Milev and Pratas are analogous art because they are each related to methods for artificial neural networks (See, e.g., Pratas, Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Holler in view of Hasler and Milev to incorporate the teachings of Pratas to provide a hyperbolic tangent function to the activation function circuit of Holler (see, e.g., Pratas, Tables 1-2 and paragraphs 171-173 and 184). Doing so would have allowed Holler in view of Hasler and Milev to a use Pratas’ hyperbolic tangent function in conjunction with and/or in place of a sigmoid function in the activation function circuit, as suggested by Pratas (see, e.g., Pratas, Tables 1-2 listing a Hyperbolic Tangent function and a Sigmoid function and paragraphs 171-173 and 184). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.

Regarding claims 14, 36 and 58 as discussed above, Holler in view of Hasler and Milev teaches the artificial neural networks of claims 2 and 24, and the neuron of claim 46.
Although Holler in view of Hasler and Milev substantially teaches the claimed invention, Holler in view of Hasler and Milev is not relied to teach wherein the activation function circuit executes a ReLU function on the input to generate the output current.
wherein the activation function circuit executes a ReLU function on the input to generate the output current (see, e.g., Tables 1-2 listing a Bounded ReLU function and a Sigmoid function and paragraphs 171-173, “embodiments of the invention include a microarchitecture optimized for efficiently approximating the activation functions typically used in ANNs [i.e., artificial neural networks], namely hyperbolic tangent, sigmoid and bounded ReLU”, [i.e., a ReLU function is recognized in the art as an equivalent to a sigmoid function as an activation function for an artificial neural network/ANN]).
Holler, Hasler, Milev and Pratas are analogous art because they are each related to methods for artificial neural networks (See, e.g., Pratas, Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Holler in view of Hasler and Milev to incorporate the teachings of Pratas to provide a ReLU function to the activation function circuit of Holler (see, e.g., Pratas, Tables 1-2 and paragraphs 171-173). Doing so would have allowed Holler in view of Hasler and Milev to a use Pratas’ ReLU function in conjunction with and/or in place of a sigmoid function in the activation function circuit, as suggested by Pratas (see, e.g., Pratas, Tables 1-2 listing a ReLU function and a Sigmoid function and paragraphs 171-173). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.

Claims 20-22, 42-44 and 64-66 are rejected under 35 U.S.C. 103 as being unpatentable Holler in view of Hasler as applied to claims 1, 23 and 45 above, and 
The applied Bayat reference has one common inventor, Hieu Van Tran, with the instant application. Based upon the earlier publication date of the Bayat reference, November 23, 2017, which is before the effective filing date of this application, i.e., January 3, 2018, it constitutes prior art under 35 U.S.C. 102(a)(1). While the applied Bayat reference appears to be a grace-period disclosure by the inventor, Hieu Van Tran, the 35 USC § 102(b)(1)(A) exception does not apply because the reference was authored in part by Farnood Merrikh Bayat, Xinjie Guo, Dmitri Strukov, Nhan Do, Vipin Tiwari and Mark Reiten, who are not named as inventors of the instant application. See MPEP § 2153.01(a): “If ... the application names fewer joint inventors than a publication (e.g., the application names as joint inventors A and B, and the publication names as authors A, B and C), it would not be readily apparent from the publication that it is by the inventor (i.e., the inventive entity) or a joint inventor and the publication would be treated as prior art under AIA  35 U.S.C. 102(a)(1).”
 The examiner further notes that the Bayat reference was filed May 12, 2017 and claims benefit based on the prior-filed U.S. provisional application number 62/337,760, filed on May 17, 2016.
Regarding claims 20, 42 and 64 as discussed above, Holler in view of Hasler teaches the artificial neural networks of claims 1 and 23, and the neuron of claim 45.
Although Holler substantially discloses the claimed invention, Holler is not relied on for explicitly disclosing the vector-by-matrix multiplication array.
the vector-by-matrix multiplication array (see, e.g., FIG. 11 – depicting “neural models” with “a fully connected array of synapses … connected to an array of neurons” where “The primary operation … is a Vector-matrix multiplication (VMM)” and pages 5, 10 and 15, “Vector-Matrix Multiplication (VMM)”, “When putting these elements into a network, one would still want a VMM at the input to model the synaptic inputs”, “In many cases, like a VMM network, there is effectively a memory array where the computation is done through the memory”, “the VMM requires getting the data to the computation in a matrix array” [i.e., the vector-by-matrix multiplication/VMM array]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Holler to incorporate the teachings of Hasler to provide a VMM network with a memory array [i.e., a neural network comprising a vector-by-matrix multiplication/VMM array] where a computation is done through memory such that the entire computation is completed in the complexity of accessing 2–3 rows of digital memory (See, e.g., Hasler, page 12). Doing so would have allowed Holler to use Hasler’s VMM network to enable a solution to achieving the resulting complexity for neural architectures and to extend this VMM network approach to other supercomputing problems, as suggested by Hasler (See, e.g., Hasler, page 12). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.
Although Holler in view of Hasler substantially teaches the claimed invention, Holler in view of Hasler is not relied to teach wherein the current from the vector-by-matrix multiplication array is provided on a bit line of the vector-by-matrix multiplication array.
In the same field, analogous art Bayat teaches wherein the current from the vector-by-matrix multiplication array is provided on a bit line of the vector-by-matrix multiplication array (see, e.g., FIG. 15 – depicting an array of four-gate memory cells with gate and region bit lines 16a and paragraphs 55 and 58-59, “the vector-by-matrix multiplication (VMM) array that includes the non-volatile memory cells, and is utilized as the synapses between an input layer and the next layer” [i.e., the vector-by-matrix multiplication/VMM array], “The matrix of outputs lout0 ... loutN for the array of FIG. 15 are produced on the bit lines 16a” [i.e., current from the array is provided on a bit line 16a], “The output of any given synapse is in the form of current. Therefore, each subsequent VMM stage after the first stage preferably includes circuitry for converting incoming currents from the previous VMM stage into voltages to be used as the input voltages” [i.e., current from the VMM array]).
Holler, Hasler and Bayat are analogous art because they are each related to devices for artificial neural networks (See, e.g., Bayat, Abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Holler in view of Hasler to incorporate the teachings of Bayat to provide the current from the vector-by-matrix multiplication array of Holler in view of Hasler on bit lines of the vector-by-matrix multiplication array (see, e.g., Bayat, paragraphs 58-59). Doing so would have allowed Holler in view of Hasler to facilitate independently programming, erasing and reading (i.e., addressing) memory cells in an artificial neural network, as suggested by Bayat 

Regarding claims 21, 43 and 65 as discussed above, Holler in view of Hasler teaches the artificial neural networks of claims 1 and 23, and the neuron of claim 45.
Although Holler substantially discloses the claimed invention, Holler is not relied on for explicitly disclosing the vector-by-matrix multiplication array.
In the same field, analogous art Hasler teaches the vector-by-matrix multiplication array (see, e.g., FIG. 11 – depicting “neural models” with “a fully connected array of synapses … connected to an array of neurons” where “The primary operation … is a Vector-matrix multiplication (VMM)” and pages 5, 10 and 15, “Vector-Matrix Multiplication (VMM)”, “When putting these elements into a network, one would still want a VMM at the input to model the synaptic inputs”, “In many cases, like a VMM network, there is effectively a memory array where the computation is done through the memory”, “the VMM requires getting the data to the computation in a matrix array” [i.e., the vector-by-matrix multiplication/VMM array]).
Although Holler in view of Hasler substantially teaches the claimed invention, Holler in view of Hasler is not relied to teach wherein the current from the vector-by-matrix multiplication array is provided on a source line of the vector-by-matrix multiplication array.
In the same field, analogous art Bayat teaches wherein the current from the vector-by-matrix multiplication array is provided on a source line of the vector-by-matrix multiplication array (see, e.g., FIG. 19 – depicting an array of four-gate 

Regarding claims 22, 44 and 66 as discussed above, Holler in view of Hasler teaches the artificial neural networks of claims 1 and 23, and the neuron of claim 45.
Although Holler in view of Hasler substantially teaches the claimed invention, Holler in view of Hasler is not relied to teach wherein the flash memory cell is a split gate memory cell.
In the same field, analogous art Bayat teaches wherein the flash memory cell is a split gate memory cell (see, e.g., FIG. 15 – depicting an array of four-gate memory cells with gate lines and paragraph 45, “Split gate memory cells having more than two gates … memory cells have source region 14, drain region 16, floating gate 20 over a first portion of channel region 18, a select gate 28 over a second portion of the channel region 18, a control gate 22 over the floating gate 20, and an erase gate 30 over the source region 14 … Here, all gates are non-floating gates except floating gate 20, meaning that they are electrically connected or connectable to a voltage source. 

Allowable Subject Matter
Upon overcoming of all the objections, and the rejections as discussed above in items 10-12, claims 4-6, 17-19, 26-28, 39-41, 48-50 and 61-63 are objected to as being dependent upon a rejected base claim (i.e., claims 1, 23 and 45), but would be allowable if amended to address the above-noted objections and rejections under 35 U.S.C. 112(b) and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
For example, with regard to dependent claims 4 and 26, the prior art of record does not anticipate, nor do they render obvious in any reasonable combination to one of ordinary skill in the art at the time of Applicants' invention, the combination of recited limitations of claim 4 and their respective base claims, independent claims 1 and 23. 
As discussed above, Holler in view of Hasler teaches the artificial neural networks of claims 1 and 23. 
However, the prior art of record does not anticipate or render obvious the limitation “wherein the variable resistor is configured by one or more of configuration bits and trimbits” as recited in dependent claims 4 and 26 in combination with limitations of their base claims, independent claims 1 and 23.

Additionally, with regard to claims 17 and 39, the prior art of record does not anticipate or render obvious the limitations “wherein the bias for the operational amplifier is adjusted per vector matrix multiplier array size” as recited in dependent claims 17 and 39 in combination with limitations of intervening claims 16 and 38, and their respective base claims, independent claims 1 and 23.
Also, for example, claims 18 and 40, which depend directly from intervening claims 17 and 39, respectively, are objected to as being dependent upon a rejected base claim (i.e., claims 1 and 23), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (i.e., intervening claims 16-17 and 38-39, respectively).
Lastly, for example, with regard to claims 19 and 41, the prior art of record does not anticipate or render obvious the limitations “wherein the MOS resistance replica circuit comprises a high voltage operational amplifier comprising a plurality of transistor pairs arranged in a cascade configuration” as recited in dependent claims 19 and 41 in combination with limitations of intervening claims 9 and 31, and their respective base claims, independent claims 1 and 23.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, is considered pertinent to applicant's disclosure.
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY K BALDWIN whose telephone number is (571)270-5222. The examiner can normally be reached on Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/R.K.B./Examiner, Art Unit 2125


/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As indicated in the claim objections herein, there are two different claims designated as "Claim 12" and there is no claim numbered as claim 13. For examination purposes, the second claim 12 is considered to be claim 13.
        2 As indicated in the claim objections above, there are two different claims designated as "Claim 12" and there is no claim numbered as claim 13. For examination purposes, the second claim 12 is considered to be claim 13